Petition for review of the decision of the Court of Appeals in Robert *Page 350 
Teel v. State, 92 So. 518,1 reversing the judgment of conviction for refusal by the trial court of the charge therein designated "A." To the authorities cited by the Court of Appeals in support of said charge may be added the following more recent decisions of this court: Richardson v. State,191 Ala. 21, 68 So. 57; Glass v. State, 201 Ala. 441, 78 So. 819; O'Rear v. State, 188 Ala. 71, 66 So. 81.
Writ denied.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.
1 18 Ala. App. 405.